Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 4-6 have been examined.

Drawings
3.	The drawings submitted on 06/04/2018.  These drawings are accepted by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/21/2021are being considered by the examiner.

Priority
5.	This is a continuation application which is a continuation of application 17348977, filed 06/16/2021 is a continuation of 16820025, filed 03/16/2020, now U.S. Patent #11070535 16820025 is a continuation of 16400731, filed 05/01/2019 ,now U.S. Patent #10630658 16400731 is a continuation of 15997197, filed 06/04/2018 ,now U.S. Patent #10326745 15997197 is a continuation of 15295883, filed 10/17/2016, now U.S. Patent #10015150 15295883 Claims Priority from Provisional Application 62242071, filed 10/15/2015. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 10/15/2015.	

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 





Double Patenting
7.	Claims 4-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US 11,070,535. This is a statutory double patenting rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
8.  	 Regarding claims 4-6 of the current application claims 4-6 of the Patent No.: US 11,070,535 teaches: 
‘535 US Patent
current application No.17/348,977
4. (Previously Presented) A smartkey-based computer file access system, said system including: a user computer system operating a smartkey encryption/decryption application, wherein said smartkey encryption/decryption application receives: a smartkey team name data for a team; a first user password data; wherein said first user is a member of said team a second user password data; wherein said second user is a member of said team a team public key data; and a team private key data, wherein said smartkey encryption/decryption application forms a smartkey electronic data structure including: said smartkey team name data in unencrypted form; a team encrypted master key data, wherein said team encrypted master key data is formed by said smartkey encryption/ decryption application by determining a master key data derived from random data and encrypting said master key using said team public key data; a first user password-accessible team encrypted master key data comprising: said team public key data; and said team private key data, encrypted by said first user password to form a first user encrypted team key data; and a second user password-accessible team encrypted master key data comprising: said team public key data; and said team private key data, encrypted by said second user password to form a second user encrypted team key data, wherein said smartkey encryption/decryption application receives an electronic data file, wherein said smartkey encryption/decryption application forms a session key associated with said electronic data file and encrypts said data file to form an encrypted data file using said session key, wherein said smartkey encryption/decryption application encrypts said session key using said team encrypted master key data and stores the result as a team encrypted session key data in said smartkey electronic data structure; and a smartkey provider computer system, wherein said smartkey encryption/decryption application initiates the transmission of said smartkey electronic data structure from said user computer system to said smartkey computer provider system, wherein said smartkey electronic data structure is stored at said smartkey computer provider system and a second user computer system operating an instance of said smartkey encryption/decryption application, wherein said second user computer system receives: a target smartkey team name data; said encrypted data file; and a user password data representing a user to be allowed to decrypt said encrypted data file, wherein said user is a member of said team, wherein said second computer system transmits said target smartkey team name data to said smartkey provider system, wherein said smartkey provider system searches a plurality of stored smartkey electronic data structures, identifies a smartkey electronic data structure including smartkey team name data matching said target smartkey team name data, and transmits said smartkey data structure to said second computer system, wherein said second computer system uses said user password data to decrypt said user password-accessible encrypted team key data to obtain said team private key data, wherein said second computer system uses said team private key data to decrypt said team encrypted master key data to obtain said master key data, wherein said second computer system uses said master key data to decrypt said team encrypted session key data to obtain said session key data, and wherein said second computer system uses said session data to decrypt said encrypted data.
4. (Currently Amended) A smartkey-based computer file access system, said system including: a user computer system operating a smartkey encryption/decryption application, wherein said smartkey encryption/decryption application receives: a smartkey group name data for a group; a first user password data, wherein said first user is a member of said group; a second user password data, wherein said second user is a member of said group; a group public key data; and a group private key data, wherein said smartkey encryption/decryption application forms a smartkey electronic data structure including: said smartkey group name data in unencrypted form;Page 2 of 7 a group encrypted master key data, wherein said group encrypted master key data is formed by said smartkey encryption/ decryption application by determining a master key data derived from random data and encrypting said master key using said  group public key data; a first user password-accessible group encrypted master key data comprising: said group public key data; and said group private key data, encrypted by said first user password to form a first user encrypted group key data; and 
a second user password-accessible group encrypted master key data comprising: said group public key data; and said group private key data, encrypted by said second user password to form a second user encrypted group key data, wherein said smartkey encryption/decryption application receives an electronic data file, wherein said smartkey encryption/decryption application forms a session key associated with said electronic data file and encrypts said data file to form an encrypted data file using said session key, Page 3 of 7Application No. 17/348,977 Attorney Docket No. 28013US06 
wherein said smartkey encryption/decryption application encrypts said session key using said group encrypted master key data and stores the result as a group encrypted session key data in said smartkey electronic data structure; and 
a smartkey provider computer system, wherein said smartkey encryption/decryption application initiates the transmission of said smartkey electronic data structure from said user computer system to said smartkey computer provider system, wherein said smartkey electronic data structure is stored at said smartkey computer provider system and a second user computer system operating an instance of said smartkey encryption/decryption application, wherein said second user computer system receives: a target smartkey group name data; said encrypted data file; and a user password data representing a user to be allowed to decrypt said encrypted data file, wherein said user is a member of said group, wherein said second computer system transmits said target smartkey group name data to said smartkey provider system, 
wherein said smartkey provider system searches a plurality of stored smartkey electronic data structures, identifies a smartkey electronic data structure including smartkey  group name data matching said target smartkey  group name data, and transmits said smartkey data structure to said second computer system, Page 4 of 7Application No. 17/348,977 Attorney Docket No. 28013US06wherein said second computer system uses said user password data to decrypt said user password-accessible encrypted group key data to obtain said group private key data, wherein said second computer system uses said group private key data to decrypt said group encrypted master key data to obtain said master key data, wherein said second computer system uses said master key data to decrypt said group encrypted session key data to obtain said session key data, and wherein said second computer system uses said session data to decrypt said encrypted data.  


wherein said second computer system uses said user password data to decrypt said user password-accessible encrypted group key data to obtain said group private key data, 

wherein said second computer system uses said group private key data to decrypt said group encrypted master key data to obtain said master key data, 

wherein said second computer system uses said master key data to decrypt said group encrypted session key data to obtain said session key data, and

wherein said second computer system uses said session data to decrypt said encrypted data.  
5. (Previously Presented) The system of claim 4 wherein a plurality of data files are encrypted using a plurality of different session keys and said plurality of different session keys are stored in the smartkey electronic data structure.
5. (Previously Presented) The system of claim 4 wherein a plurality of data files are encrypted using a plurality of different session keys and said plurality of different session keys are stored in the smartkey electronic data structure.  
6. (Previously Presented) The system of claim 5 wherein the smartkey electronic data structure stores said plurality of session keys in a plurality of session key locations inside said smartkey electronic data structure, wherein each session key location is associated with a specific one of said plurality of data files.
6. (Previously Presented) The system of claim 5 wherein the smartkey electronic data structure stores said plurality of session keys in a plurality of session key locations inside said smartkey electronic data structure, wherein each session key location is associated with a specific one of said plurality of data files.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
September 4, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434